               Case 3:17-cv-05517-EMC Document 419 Filed 08/26/21 Page 1 of 2



 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3   SINCO TECHNOLOGIES PTE LTD.                     )
                                                     )            3:17-cv-05517
                                                         Case No: _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
              v.
                                                     )   PRO HAC VICE
 6   SINCO ELECTRONICS                               )   (CIVIL LOCAL RULE 11-3)
     (DONGGUAN) CO., LTD., et al.                    )
 7
                                     Defendant(s).   )
                                                     )
 8
         I, NEESHA CHHINA                         , an active member in good standing of the bar of
 9    New York                     , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Defendents SinCo Electronics et al.          in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                Douglas A. Winthrop                     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    250 West 55th Street                                Three Embarcadero Center, 10th Floor
      New York, New York 10019-9710                       San Francisco, California 94111-4024
14
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (212) 836-8000                                      (415) 471-3100
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    Neesha.Chhina@arnoldporter.com                      Douglas.Winthrop@arnoldporter.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 5726021      .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated:       August 26, 2021                                  NEESHA CHHINA
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of NEESHA CHHINA                              is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated:
                                                           UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
       Case 3:17-cv-05517-EMC Document 419 Filed 08/26/21 Page 2 of 2




               Appellate Division of the Supreme Court
                    of the State of New York
                    First Judicial Department

          I, Susanna Rojas, Clerk of the Appellate Division of
the Supreme Court of the State of New York, First Judicial
Department, certify that

                   Neesha Chhina
was duly licensed and admitted to practice as an Attorney and
Counsellor at Law in all the courts of the State of New York on
July 15, 2019, has duly taken and subscribed the oath of office
prescribed by law, has been enrolled in the Roll of Attorneys and
Counsellors at Law on file in my office, has duly registered with the
administrative office of the courts, and according to the records of
this court is in good standing as an attorney and counsellor at law.


                     In Witness Thereof, I have hereunto set my
                       hand and affixed the seal of this court on
                                   December 14, 2020




                                      Clerk of the Court
8937
